DETAILED ACTION
The Office Action is in response to the Applicant's reply filed February 24, 2021 to the rejection made on December 24, 2020.  
Applicant’s election of Group II, claims 35-45, without traverse is herein acknowledged. Upon further consideration, Applicants species election for examination: (a)    choline cation as the cationic component; (b)    geranate anion as the anionic component; and (c)    a liquid as the formulation is herewith withdrawn.  
The following rejections are made:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a 
Claims 35-42, 44, and 47-49 are rejected under 35 U.S.C. 103(a) as being unpatentable over McCausland et al. (US 20090179341 A1) in view of Kerschneret al. (US 6858217 B2).
McCausland et al. teaches the term "salts", as used herein, means compounds that are neutral ionic compounds comprising an anion and a cation. In many pharmaceutical salts, the cation is a pharmacologically active species where the anion is a counterion used to make a salt. Pharmacologically acceptable salts include hexanoate, and oleate. [0007] In many other pharmaceuticals, the anion may be a pharmacologically active species whereas the cation is a counterion used to make a pharmaceutical salt. In these pharmaceuticals, pharmaceutically acceptable salts include those made using choline. [0010] An active agent is a molecule that has a desired activity. In the pharmaceutical field, the active agent is often an active pharmaceutical ingredient ("API"), and the other component of the cocrystal (the guest) is often a pharmaceutically acceptable compound (which could also be an API). Cocrystals containing APIs can be used to deliver APIs therapeutically. New drug formulations comprising cocrystals of APIs with pharmaceutically acceptable guests may have superior properties over existing drug formulations. Active agents and guests may also include nutraceuticals, agricultural chemicals, pigments, dyes, explosives, polymer additives, lubricant additives, photographic chemicals, and structural and electronic materials. [0012] Examples of APIs (or salts thereof) may be found, for instance, in the FDA Orange Book. Such APIs include, but are not limited to, 
The reference fails to specify an exemplification of the specific composition.
Kerschner et al. is solely used to show that geranic acid, and geraniol (anionic) are terpenoids useful in topical compositions that tend to have an undesirable characteristic of oxidative instability.
However, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate a cationic and anionic surfactant with an active therapeutic. The motivation comes from the teaching in McCausland et al. that teaches the term "salts", as used herein, means compounds that are neutral ionic compounds comprising an anion and a cation. In many pharmaceutical salts, the cation is a pharmacologically active species where the anion is a counterion used to make a salt.  An active agent is a molecule that has a desired activity. Therefore, a skilled artisan would have had reasonable expectation to combine the cationic anionic and active agent to make a therapeutic formulation.
s 35-37, 39, 41-42, 44-45, and 47-49 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bodor et al. (US 4892737) in view of Kerschner et al. (US 6858217 B2) and Modak et al. (US 5965610 A).
Bodor et al. teaches compositions for application to the skin containing a bioactive agent for permeation through the skin contains choline oleate and oleic acid. The formulation can be used for the topical administration of bioactive agents.
The reference fails to specify the anionic component selected from the group consisting of bistriflimide, a salt of geranic acid, a salt of oleic acid, a salt of hexanoic acid, dodecyldimethyl ammonio propane sulfonate, N-Lauryl sarcosinate and geraniol, nor the specific cationic component selected from the group consisting of benzyl pyridinium chloride, benzyldimethyl dodecyl ammonium chloride, a choline, phosphoniums, tetraalkylphosphonium, benzethonium, and zinc.
Kerschner et al. is solely used to show that geranic acid, and geraniol (anionic) are terpenoids useful in topical compositions that tend to have an undesirable characteristic of oxidative instability.
Modak et al. is solely used to show that cationic substance may be used to block binding sites on the skin. Pharmaceutically acceptable cationic substances are well-known to those of ordinary skill in the art and include, but are not limited to, cations from relatively soluble zinc and silver salts, as well as quaternary ammonium compounds, including amphoteric quaternary ammonium compounds.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate a cationic and anionic surfactant to make a liquid topical formulation. The motivation comes from the teaching in Kerschner et al. that geranic acid, and geraniol .
Claims 43, 45-46 are rejected under 35 U.S.C. 103(a) as being unpatentable over McCausland et al. (US 20090179341 A1) in view of Kerschneret al. (US 6858217 B2), as applied to claims 35-42, 44, and 47-49 in view of Mitragotri et al. US 20110212485 A1.
McCausland et al. and Kerschneret al. are as discussed above.
McCausland et al. teaches an active agent is a molecule that has a desired activity. In the pharmaceutical field, the active agent is often an active pharmaceutical ingredient ("API"), and the other component of the cocrystal (the guest) is often a pharmaceutically acceptable compound (which could also be an API). Cocrystals containing APIs can be used to deliver APIs therapeutically. New drug formulations comprising cocrystals of APIs with pharmaceutically acceptable guests may have superior properties over existing drug formulations. Active agents and guests may also include nutraceuticals, agricultural chemicals, pigments, dyes, explosives, polymer additives, lubricant additives, photographic chemicals, and structural and electronic materials. [0012] Examples of APIs (or salts thereof) may be found, for instance, in the FDA Orange Book. Such APIs include, but are not limited to, cardiovascular pharmaceuticals; anti-infective components; psychotherapeutic components; gastrointestinal products; respiratory therapies; cholesterol reducers; cancer and cancer-related therapies; blood modifiers; antiarthritic components; AIDS and AIDS-
However, the reference fails to specify the nucleic acid, siRNA, or composition form.
Mitragotri et al. teaches Drugs to be administered include a variety of bioactive agents, but are preferably proteins or peptides. Specific examples include insulin, erythropoietin, and interferon. Other substances, including nucleic acid molecules such as antisense, siRNA and genes encoding therapeutic proteins, synthetic organic and inorganic molecules including anti-inflammatories, antivirals, antifungals, antibiotics, local anesthetics, and saccharides, can also be administered. The drug will typically be administered in an appropriate pharmaceutically acceptable carrier having an absorption coefficient similar to water, such as an aqueous gel. Alternatively, a patch can be used as a carrier. Drug can be administered in a gel, ointment, lotion, or suspension.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate any bioactive agents. The motivation comes from the teaching that An active agent is a molecule that has a desired activity. And further that Drugs include a variety of bioactive agents such as nucleic acid, or siRNA. Hence, a skilled artisan would have had reasonable expectation of successfully using the active agents such as siRNA, nucleic acids, or others in forms such as patch, gel, ointment, lotion, or suspension.

Claims 38 and 40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bodor et al. (US 4892737) in view of Kerschner et al. (US 6858217 B2) and Modak et al. (US 5965610 A), as applied to claims 35-37, 39, 41-42, 44-45, and 47-49, above and further in view of Al-Shamma et al. (US 7102000). 
Bodor et al., Kerschner et al. and Modak et al. are as discussed above.
Bodor et al., Kerschner et al. and Modak et al fail to specify the cationic component choline.
Al-Shamma et al. teaches the metallic cation of ammonium cation comprises benzathine, chloroprocaine, choline, diethanolamine, ethylenediamine, meglumine, procaine, tert-butylamine or tris(hydroxymethyl)aminomethane radical, metallic cation of aluminum, calcium, lithium, magnesium, potassium, sodium or zinc.
It would have been obvious to one of ordinary skill in the art at the time of filing to interchange the zinc and choline cations in the liquid topical formulation. The motivation comes from the teaching in Al-Shamma et al. that zinc and choline are both metallic cation of ammonium cation.  Therefore, a skilled artisan would have had reasonable expectation to successfully interchange the two cations.
Claims 43, 45-46 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bodor et al. (US 4892737) in view of Kerschner et al. (US 6858217 B2) and Modak et al. (US 5965610 A), as applied to claims 35-37, 39, 41-42, 44-45, and 47-49, above and further in view of Mitragotri et al. US 20110212485 A1. 
Bodor et al., Kerschner et al. and Modak et al. are as discussed above.
Bodor et al., Kerschner et al. and Modak et al fail to  specify the nucleic acid, siRNA, or composition form.

Mitragotri et al. teaches Drugs to be administered include a variety of bioactive agents, but are preferably proteins or peptides. Specific examples include insulin, erythropoietin, and interferon. Other substances, including nucleic acid molecules such as antisense, siRNA and genes encoding therapeutic proteins, synthetic organic and inorganic molecules including anti-inflammatories, antivirals, antifungals, antibiotics, local anesthetics, and saccharides, can also be administered. The drug will typically be administered in an appropriate pharmaceutically acceptable carrier having an absorption coefficient similar to water, such as an aqueous gel. Alternatively, a patch can be used as a carrier. Drug can be administered in a gel, ointment, lotion, or suspension.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate any bioactive agents. The motivation comes from the teaching that An active agent is a molecule that has a desired activity. And further that Drugs include a variety of bioactive agents such as nucleic acid, or siRNA. Hence, a skilled artisan would have had reasonable expectation of successfully using the active agents such as siRNA, nucleic acids, or others in forms such as patch, gel, ointment, lotion, or suspension.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 35-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. US 10449254 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims are drawn to deep eutectic solvent, wherein the deep eutectic solvent consists of a cationic component and an anionic component, wherein the anionic component is selected from the group consisting of bistriflimide, geranate, oleate, hexanoate, dodecyldimethyl ammonia propane sulfonate, N-Lauryl sarcosinate, and geraniolate, wherein the cationic component is selected from the group consisting of benzyl pyridinium, benzyl dimethyl dodecyl ammonium a choline cation, phosphonium, tetraalkylphosphonium, and benzethonium, and wherein the deep eutectic solvent has a melting point lower than the melting points of the cationic component and anionic component individually whereas  the claims herein are drawn to a  composition comprising (a) a deep eutectic solvent consisting of a cationic component and an anionic component, and (b) a therapeutic agent, wherein the anionic component is selected from the group consisting of bistriflimide anion, [[a]] geranate anion, oleate anion, hexanoate anion, dodecyldimethyl ammonia propane sulfonate anion, N-Lauryl sarconsinate anion, and geraniolate anion, wherein the cationic component is selected from the group consisting of benzyl pyridinium cation, benzyl dimethyl dodecyl ammonium cation, [[a]] choline cation, phosphonium cation, tetraalkylphosphonium cation, and benzethonium cation, and wherein the deep eutectic solvent has a melting point lower than the melting points of the cationic component and anionic component individually.
Conclusion


No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Shibuya, can be reached on (571) 272-0608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/LAYLA SOROUSH/             Primary Examiner, Art Unit 1627